     Case 2:17-md-02785-DDC-TJJ Document 2179 Filed 07/28/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                    MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                    Case No. 17-md-2785-DDC-TJJ


(This Document Applies to the Consumer
Class Cases)

______________________________________

                               MEMORANDUM AND ORDER

       In this MDL proceeding, no battle is too small to wage. Here, the court considers

plaintiffs’ Motion to Strike Defendants’ Summary Judgment and Daubert Briefs, or,

alternatively, to Order Refiling in Compliance with D. Kan. Rules 5.1(a) and 56.1 (Doc. 2170).

Plaintiffs ask the court to strike defendants’ summary judgment and Daubert briefs for two

reasons.

       First, plaintiffs contend that the summary judgment briefs don’t comply with our local

rule’s requirement that the facts supporting a summary judgment motion “must be numbered and

must refer with particularity to those portions of the record upon which movant relies.” D. Kan.

Rule 56.1(a). Plaintiffs take issue with the length of some of defendants’ separately numbered

facts. They argue that those paragraphs contain multiple sentences, and thus violate the court’s

rule requiring separately numbered facts. The court rejects plaintiffs’ proposition. The specific

factual paragraphs that plaintiffs complain about are separately numbered and defendants

properly have cited record evidence that, they contend, supports the factual statements asserted

in them. It is true that some of defendants’ paragraphs contain multiple sentences. But as

defendants point out, nothing in our rule prohibits a party from using multiple sentences to recite
     Case 2:17-md-02785-DDC-TJJ Document 2179 Filed 07/28/20 Page 2 of 3




a statement of fact in a summary judgment brief. And, in practice, parties do this all the time.1

Though our local rule’s requirement to number each fact separately exists so the parties and the

court can determine the undisputed facts efficiently, defendants’ method doesn’t contravene the

court’s rules or materially complicate the court’s work. The court thus rejects plaintiffs’

argument that defendants’ summary judgment briefs don’t comply with D. Kan. Rule 56.1.

       Second, plaintiffs argue that defendants’ summary judgment and Daubert briefs violate

our local rule requiring that “[t]ypewritten documents must be double-spaced.” D. Kan. Rule

5.1(a). Plaintiffs complain that defendants’ briefs use “Exactly 24” line spacing. Plaintiffs

contend this practice allowed defendants to file briefs which—had they used traditional double-

spaced line spacing—would have exceeded the page limitations that the court adopted (based on

the parties’ jointly proposed limits) for the parties’ dispositive and Daubert motions. The parties

cite case law, a treatise, and information about how Microsoft Word has changed its line spacing

over time to support their competing positions whether defendants’ use of “Exactly 24” was

proper under this court’s local rules. As tempting as it is, the court respectfully declines

plaintiffs’ invitation to join the discussion about the true meaning of “double-spaced.” The

court’s decision undoubtedly will disappoint scholars and court watchers who long have waited

for this question to arise in an actual case or controversy. Instead, the court opts for a practical

solution: To the extent defendants’ use of the “Exactly 24” line spacing gave them more room to

make their arguments while still complying with the court’s page limitations, plaintiffs may avail

themselves of the same benefit: They may use “Exactly 24” line spacing for their responses to

defendants’ motions.


1
       See, e.g., Brief in Support of Plaintiff Class’s Motion for Partial Summary Judgment on
Marketable Condition Rule, Wallace B. Roderick Revocable Living Tr. v. XTO Energy, Inc., No. 08-1330-
EFM-GEB (D. Kan. Oct. 17, 2014), ECF No. 283 at 8–13 (containing multiple sentences and
subparagraphs in separately numbered summary judgment facts).

                                                  2
     Case 2:17-md-02785-DDC-TJJ Document 2179 Filed 07/28/20 Page 3 of 3




       But the court refuses to strike defendants’ briefs, or order defendants to refile their briefs.

The parties have invested significant time and resources in this MDL. While the court

understands counsel’s desire to pursue the case vigorously on behalf of their clients, a dispute

like the current one dishonors Rule 1’s admonition that parties should employ the Federal Rules

of Civil Procedure to “secure the just, speedy, and inexpensive determination of every action and

proceeding.” Fed. R. Civ. P. 1.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiffs’ Motion to

Strike Defendants’ Summary Judgment and Daubert Briefs, or, alternatively, to Order Refiling in

Compliance with D. Kan. Rules 5.1(a) and 56.1 (Doc. 2170) is denied.

       IT IS SO ORDERED.

       Dated this 28th day of July, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  3
